Case 2:19-cv-17865-MCA-LDW Document 207 Filed 08/31/21 Page 1 of 6 PageID: 24271
 Case 2:19-cv-17865-MCA-LDW Document 203-1 Filed 08/25/21 Page 1 of 6 PagelD:
                                                                              24236



    Aaron Davis. Esq.
    POLSINELLI PC
    600 Third Avenue, 40th Floor
    New York, NY 10016
    Phone: (212) 803-9918
    adavispoIsine1li,corn

    Attorneys for Plaintiff Wilmington Trust,
    \ratiOnaI Association, as trustee/hi’ the
    registered Holders of Wells Fargo
    Commercial Mortgage Securities, Inc..
    Multi,thmily Mortgage Pass- Through
    Certificates, Series 2018-S855

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

                                                x
   U.S. BANK NATIONAL ASSOCIATION.              : Civil Action No. 19-cv-I 7865 (MCA)(LDW)
   AS TRUSTEE FOR THE REGISTERED
   HOLDERS OF WELLS FARGO
   COMMERCIAL MORTGAGE
   SECURITIES, INC.. MULT1FAMILY                    CONSENT ORDER DISCHARGING
   MORTGAGE PASS-THROUGH                            RECEIVER FOR THE PENN NORSE
   CERTIFICATES, SERIES 2018-5B51:                        PROPERTY, ONLY

   WILMINGTON TRUST. NATIONAL
   ASSOC1ATION, AS TRUSTEE FOR THE
   REGISTERED HOLDERS OF WELLS
   FARGO COMMERCIAL MORTGAGE
   SECURITIES, INC. MULTIFAMILY
   MORTGAGE PASS-THROUGH
   CERTIFICATES, SERIES 2018-SB55;

   U.S. BANK NATIONAL ASSOCIATION,
   AS TRUSTEE FOR THE REGISTERED
   HOLDERS OF WELLS FARGO
   COMMERCIAL MORTGAGE
   SECURITIES, INC. MULTIFAMILY
   MORTGAGE PASS-THROUGH
   CERTIFICATES. SERIES 2018-SB57;

   U.S. BANK NATIONAL ASSOCIATION,
   AS TRUSTEE FOR THE REGISTERED
   HOLDERS OF J.P. MORGAN CHASE
   COMMERCIAL MORTGAGE SECURITIES
Case 2:19-cv-17865-MCA-LDW Document 207 Filed 08/31/21 Page 2 of 6 PageID: 24272
Case 2:19-cv-17865-MCA-LDW Document 203-1    IiIed 08/25/21   Page 2 of 6 PagelD: 24237




   CORP. MULTIFAMILY MORTGAGE
   PASS-THROUGH CERTIFICATES SERIES
   2018-SB58; and

   WILMINGTON TRUST, NATIONAL
   ASSOCIATION, AS TRUSTEE FOR THE
   REGISTERED HOLDERS OF CREDIT
   SUISSE FIRST BOSTON MORTGAGE
   SECURITIES CORP. MULTIFAMILY
   MORTGAGE PASS-THROUGH
   CERTIFICATES. SERIES 20l9-SB6I;

   U.S. BANKNATIONALASSOCIATION.
   AS TRUSTEE FOR THE REGISTERED
   HOLDERS OF J.P. MORGAN CHASE
   COMMERCIAL MORTGAGE SECURITIES
   CORP. MULTIFAMILY MORTGAGE
   PASS-THROUGH CERTIFICATES, SERIES
   201 9-SB64;

   OREC NJ. LLC; and

   THREE LINE-NJ I, LLC,

                           Plaintiffs,

               V.


   LENOX TEMPLE LLC. LENOX LIBERTY
   LLC. LENOX HUDSON LLC.
   HACKENSACK NORSE LLC.
   ENGLE WOOD FUNDING LLC.
   PLAINFIELD NORSE. LLC. POST
   AVENUE VENTURES. LLC, FLR
   VENTURES LLC, BROOKLAWN NORSE.
   LLC, PENN NORSE LLC, GARFIELD
   NORSE LLC, ELIZABETH NORSE LLC.
   SUSSEX NORSE LLC, CLIFTON FL
   VENTURES LLC. BAYONNE
   BROADWAY NORSE LLC, 137-139 THIRD
   NORSE LLC, PASSAIC NORSE LLC,
   PERTH NB VENTURES LLC, 2680
   KENNEDY VENTURES LLC, FEDERAL
   HOME LOAN MORTGAGE CORP., and
   SETH LEVINE.

                           Defendants.


                                         2
Case 2:19-cv-17865-MCA-LDW Document 207 Filed 08/31/21 Page 3 of 6 PageID: 24273
Case 2:19-cv-17865-MCA-LDW Document 203-1                   Piled 08/25/21     Page 3 of 6 PagelD: 24238




           THIS MATTER having come before the Court upon the consent of Plaintiff Wilmington

   Trust, National Association, as trustee for the registered Holders of Wells Fargo Commercial

   Mortgage Securities, Inc.. Multifamily Mortgage Pass-Through Certificates. Series 201 8-SB55

   (the “Plaintiff’), by and through its undersigned attorneys, Polsinelli PC, and Colliers International

   NJ LLC. the Court-Appointed Receiver for the Penn Norse Property (defined below) pursuant to

   the Orders of this Court (the “Receiver”), by and through its undersigned attorneys, Sills Cummis

   & Gross PC., for entry of an Order discharging the Receiver as to the Penn Norse Property, only,

   with the Receiver to retain all functions with respect to the remaining properties that are the subject

   of the captioned actions; and

          WHEREAS. this Court entered a Preliminary Injunction dated September 13. 2019,

   appointing the Receiver as receiver for the twenty (20) properties identified in this action,

    ncluding 12 Meadow Road. Pennsville. New Jersey (the “Penn Norse Property”), which was

   amended by an Amended Preliminary Injunction and Receivership Order dated December 4, 2019

   (together, the “Receivership Order”); and

          WHEREAS. Plaintiff thereafter commenced a foreclosure action in the Superior Court of

   New Jersey with respect to the Penn Norse Property’ and obtained a Final Judgment in Foreclosure

   therein, resulting in a foreclosure sale and a transfer of title to the Penn Norse Property to 12

   Meadow Road    —   10198188 LLC by way of Sheriffs Deed dated August 9, 2021; and

          WHEREAS, Plaintiff and the Receiver agree that the Receiver should be discharged from

   its obligations with respect to the Penn Norse Property. although it will continue as the Receiver

   for the remaining properties that are the subject of this action; and the Court having noted the

   consent of the parties to the terms herein, and for good and sufficient cause shown;



                                                     3
Case 2:19-cv-17865-MCA-LDW Document 207 Filed 08/31/21 Page 4 of 6 PageID: 24274
Case 2:19-cv-11865-MCA-LDW Document 203-1                  Filed 08/25/21     Page 4 of 6 PageD: 24239




           IT IS   on   this   á\   day of______________ 2021 ORDERED as follows:

           I.      The Receiver shall be and hereby is discharged as court-appointed receiver for the

   Penn Norse Property, subject only to (i) the terms of this Order and the Receiver’s obligation to

   file, and the Court’s approval otç the Receivers final accounting as set forth in paragraph two (2)

   below, and (ii) Plaintiff’s satisfaction of all interim, outstanding fees and costs of the receivership

   for the Penn Norse Property, as set forth in paragraph 5 and Schedule A. The Receiver shall

   immediately turn over possession, management and control of the Penn Norse Property to its new

   owner and otherwise cooperate with all reasonable requests made by the new owner in connection

   with the transition of ownership.

          2.       Within thirty (30) days of entry of this Consent Order. or ten (10) days after

   Plaintiffs satisfaction of all interim, outstanding fees and costs of the receivership for the Penn

   Norse Property, as set forth in paragraph five (5) and Schedule A. whichever is later, the Receiver

   shall file with the Court and serve on counsel for Plaintiff and all Interested Parties the Receiver’s

   final accounting as to the Penn Norse Property. Objections, if any. to such final accounting shall

   be filed within five (5) business days thereafter. Absent an objection, the final accounting shall

   be deemed approved by the Court, and the Receiver shall have no further obligations with respect

   to the Penn Norse Property under the Receivership Order. If an objection is filed, the Court shall

   hold a hearing to resolve any issues.

          3.       Upon approval of the Receiver’s final accounting, all claims against the Receiver

   relating to the Penn Norse Property shall be barred.

          4.       Upon approval of the Receiver’s final accounting, the Receiver shall be and is

   hereby directed to remit to Plaintiff or its designee. after payment of all unpaid expenses, if any.

   of the receivership, all remaining funds on hand with the Receiver relating to the Penn Norse




                                                     4
Case 2:19-cv-17865-MCA-LDW Document 207 Filed 08/31/21 Page 5 of 6 PageID: 24275
 Case 2:19-cv-17865-MCA-LDW Document 203-1 Filed 08/25/21 Page 5 of 6 PagelD: 24240




    Property. including without limitation, any and all gross rents. income or profits received or

   derived from the Penn Norse Property, and any security deposits. escrows and reserves.

           5.     Plaintiff agrees to satisfy within thirty (30) days from the date of entry of this

   Consent Order all interim, outstanding fees and expenses incurred during the receivership of the

   Penn Norse Property, as described and set forth in Schedule A attached hereto and incorporated

   herein (the “Receivership Liabilities”). The Receiver shall not be deemed to be discharged until

   the Receivership Liabilities are paid in full as set forth herein.

          6.      Upon discharge of the Receiver under this Consent Order, the Receiver shall not

   have any obligation for payment of any expenses, outstanding payables or other liabilities related

   to the Penn Norse Property.

           7.     A copy of this Consent Order shall be served upon all parties to this action within

   days of the date hereof.


                                                            I-ION. MADELINE COX ARLEO, U.S.D,J,



                                  Signatures Appear On Following Page***




   Consent is given to the form and
   entry of the within Consent Order:

   POLSINELLI PC                                          SILLS CUMMIS & GROSS, P.C.
   Counsel for Plaintiff                                  Counsel for the Receiver


   Bv:i’sI Aaron P. Davis                                 By: Is! Jaimee Katz Sussner
        Aaron P, Davis                                        Jaimee Katz Sussner




                                                      5
Case 2:19-cv-17865-MCA-LDW Document 207 Filed 08/31/21 Page 6 of 6 PageID: 24276
Case 2:19-cv-17865-MCA-LDW Document 203-1                Filed 08/25/21   Page 6 of 6 PagelD: 24241




                                            Schedule A

   Property: 12 Meadow Road. Pennsville, New Jersey
   Defendant! Former Owner: Penn Norse LLC

                                                           Date Through
            Payee                    Amount               Which Payment      Nature of Expense
                                                              Is_Due
    Colliers International    $114,000.00                8/21                Management Fees
    Colliers International    $1,949.10                  2/21                Call Center
    Sills Cummis & Gross      $38,357.67                 7/31/21             Attorneys’ Fees and
    P.C.                                                                     Costs
    EMCOR          Services   $14,648.32                 8/21                Engineering     and
    Fluidics                                                                 Building
                                                                             Maintenance
    Lawns by Yorkshire        $13,328.15                 8/1/21              Lawn        Service/
                                                     .                       Landscaping
    Waste Management of $3,882.81                        8/21                Dumpster Servicei
    New Jersey. Inc.                                                         Garbage Renewal/
   ,_______________________                                                  Recycling
    Colliers International    $7,500.00
    and SCG Holdback

   Total Due for the Penn None Property:      S193,666.O5




                                                6
